TEEAA~TORNEYGENERAL
                                 OF        TEXAS
                               AUS’FIN      ai.TExas



                                      February         4,    1957


Hon. Carlton Moore,    Sr.                      Opinion        No.    WW-16
House of Representatives
Capitol Station                                 Re:         Authority  of Legislature   to re-
Austin, Texas                                               quire a rendition of real
                                                            property  as a prerequisite
Dear     Mr.   Moore:                                       to voting in bond elections.

              Your letter requesting   our             opinion       relative   to the captioned
matter     reads, in part, a& follows:

              “As Chairman     of the Committee   on Privtleges,
       Suffrage,   and Elections,  I have before me a Bill
       regarding    rendition of property for the purpose of
       voting in bond elections.     I would like to know lf we
       can make the law read ‘real property’.       In other
       words,    we feel that a person owning a watch or an
       automobile    should not have the right to straddle
       millions   of dollars  of bonds on real property   owners’
       backs as, after all, they are the ones who have t6
       pay the taxes.”

               Section   3s   of Article    VI of the Texas              Constitution   reads   as:.
follows:

               “When an election    is held by any county, or
       any number of counties,       or any political     sub-division
       of the Sta,te, or any political    sub-division     of a county,
       or any defined district    now or hereafter        to be
       described    and defined within the State and which may
       or may not include      towns, villages   or municipal
       corporations,    or any city, town or village,       for the
       purpose of issuing bonds or otherwise           lending credit,
       or expending money or assuming          any debt, only
       qualified  electors   who own taxable property         in the     .-
       State, county, political   subdivision,   district,    city, town
       or village where such election       is held, and who have
       duly rendered     the same for taxation,      shall be qualified
       to vote and all electors     shall vote in the election
       precinct of their residence.”

              You will note that the above quoted constitutional    provision
states   “. . . who own taxable property in the State, county, political
sub-division,    district, city, town or village where such election     is
held, and who have duly rendered        the same for taxation,   shall be
Hon.   Carlton   Moore,   SE, page   2 (WW-16)




qualified   to vote.   . .” (Emphasis    added.)

            Our  courts have held that the phrase   “kixable property”
as used in Section 3a of Article    VI of the Constitution   includes person-
al as well as real property.     Lucchese  v. MaueFman,     195 S.$‘.Zd
4.22 (1947, writ. ref. n.r.e.); Border  v. Abell, 111 S.W.2a     I186’ (1937).

              The Attorney   General   in 1934 in an opinion recorded    in
Volume      353, page 536 written by Pat Dougherty,     held Article  2955-b,
V.C.S.    (since repealed),  which attempted   to confine the legal
qualificatltins   of a voter at bond elections   to owner~ship and rendition
of real property,     to be unconstitutional.

               The Court   in Public Utilities    Corporatidn   v. Holland,   123
S.W.2d 1028 (1938 writ dism.)      in construing    Article  VI, Section 3s.
Texas    Cdnstitution,   held that ‘all persons    WLO   had paid their ~$011
tax and who owned taxable property,           either real or personal-,. we.re
qualified    to vote if their property     was rendered     for taxation..  The
Court    discussed   said repealed    Article   2955b wl+lch attempted to
restrict    the right to vote in bond elections       to those who Owned and
rendered      real property.

            The Attorney   General   in later opikons  O-6175 (1944) and
O-1178 (1939) held said repealed      Article 2955b, V.C.S.,  to be uncon-
stitutional as contravening   Section 3a of Article   VI of the Constitution.

             It is therefore  our opinion that an Act of the Legislature
which provides     that persons   voting in bond elections  must own and
render real property      for taxation would conflict with Section 3a of
Article   VI of the Texas Constitution     and be, for that reason,
unconstitutional.

                                        SUMMARY

             An Act of the Legislature      which provides   that
             persons    voting in bond elections   must own and
             render real property      for taxation would conflict
             with Section 3a of Article     VI of the Texas
             Constitution    and be, for that reason,  unconstitu-
             tional.

                                          Yours    very    truly,

APPROVED:                                 WILL WILSON
                                          Attorney General          of Texas
OPINION     COMMITTEE
H. Grady    Chandler, Chairman

WVG: cs                                   BY

                                               Assistant